1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
                                      SACRAMENTO DIVISION
10

11   UNITED STATES OF AMERICA,                         Case No.: 2:19-CR-00092-DB
12

13                  Plaintiff,                         ORDER VACATING MOTION DATES
14   vs.                                               AND CONVERTING NEXT DATE TO A
15   JOHN A. RUSSO,
                                                       STATUS CONFERENCE
16                  Defendant.
17

18

19

20          Pursuant to the parties’ stipulation, IT IS SO ORDERED. The briefing schedule set for
21   the Suppression Motion shall be vacated, and the next court date of August 6, 2019, shall be
22   converted to a status conference date.
23          For the reasons stated in court on May 30, 2019, and the reasons set forth in the parties’
24   stipulation, for the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
25   seq., within which trial must commence, the time period from today’s date through August 6,
26   2019, inclusive, remains excluded pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]
27   because it results from a continuance granted by the Court at the defendant’s request, and the
28   Court finds that the ends of justice served by taking such action outweigh the best interest

     ORDER TO VACTE MOTION TO SUPPRESS DATES AND CONVERT NEXT COURT DATE TO A STATUS
                                       CONFERENCE
                                           -1-
1    of the public and the defendant in a speedy trial.
2
     Dated: June 26, 2019
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     ORDER TO VACTE MOTION TO SUPPRESS DATES AND CONVERT NEXT COURT DATE TO A STATUS
                                       CONFERENCE
                                           -2-
